t c memo united_states tax_court john t jorgl and sharon illi petitioners v commissioner of internal revenue respondent docket no filed date ps husband and wife operated a child care business of which p husband was the sole shareholder p subsequently established a charitable_remainder_unitrust and contributed all of his shares in the child care business to the trust the trust later sold the business and received all proceeds of the sale the purchase agreement between the trust and the buyers contained a covenant_not_to_compete and ps signed a separate document entitled covenant_not_to_compete at the time of sale ps reported no income as a result of this transaction and r determined a deficiency for taxes attributable to the portion of the sale price allocated to a covenant_not_to_compete held execution of a noncompetition agreement resulted in taxable_income to ps to the extent of the purchase_price attributable thereto although the trust received all proceeds of the sale ps were the true earners of the income 333_us_591 and 281_us_111 applied - - the intentions of the parties involved in the transaction and the economic reality of ps’ covenant render a portion of the consideration paid properly allocable to their promise held further ps relying upon professional advisers acted reasonably and in good_faith with respect to their tax treatment of the sale transaction and are not liable for the accuracy-related_penalty under sec_6662 i r c for a substantial_understatement_of_income_tax william j mitchell and kevin p courtney for petitioners steven walker for respondent memorandum findings_of_fact and opinion nims judge respondent determined a federal_income_tax deficiency for petitioners’ taxable_year in the amount of dollar_figure respondent also determined an accuracy-related_penalty of dollar_figure for pursuant to sec_6662 the issues for decision are as follows whether the sale of a business by a charitable_remainder_unitrust resulted in taxable_income to petitioners by reason of a covenant_not_to_compete executed in connection with the sale and whether petitioners are liable for the sec_6662 a accuracy-related_penalty on account of a substantial_understatement_of_income_tax unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference john t jorgl and sharon i1li petitioners are married and resided in orange park florida at the time of filing their petition in this case the business---little rascals child care centers inc mr jorgl petitioner collaborated with ms melanie biggs to found a licensed day care center and school in sunnyvale california an architect by profession petitioner designed the facility the business was incorporated under the laws of california in june of as little rascals child care centers inc little rascals and opened the following september petitioner and ms biggs also founded a second child care center in milpitas california which was sold in or in petitioner purchased the stock owned by ms biggs in little rascals and became the sole shareholder he maintained an office on the center’s premises managed the business operations of the enterprise served as president and was a q4e- member of the board_of directors petitioner ms i1li became director of the school as well as a corporate officer both were employees of the corporation and were compensated for their services little rascals provided child care and development services for children ranging in age from months to school age such services included direct care and supervision resource and referral programs and instructional programs in academics social skills arts and athletics the center met all governmental requirements for licensing and had an excellent reputation in the community as a quality child care center petitioners developed and maintained close interpersonal relationships with parents teachers and staff this hands-on approach engendered a_trust and confidence which frequently led parents to return with their later children transfer of the business to a charitable unitrust in november of petitioners met with attorney richard polse and informed him that they were considering the sale of the little rascals business and were interested in achieving estate_planning and charitable giving goals petitioners were concerned with establishing an income source for support during retirement years they also desired to contribute to project grant a wish after witnessing the generosity of the charity toward a child in their center who had died of leukemia mr polse advised petitioners of the way in which a charitable_remainder_unitrust could facilitate these aims he as well as petitioners’ accountant tim kehl also explained the tax consequences of such an arrangement petitioners decided to form a charitable_remainder_unitrust and the trust instrument was prepared by mr polse petitioners were designated as the income beneficiaries of the jorgl unitrust the trust and project grant a wish was named the charitable_remainder beneficiary for their lifetimes petitioners were to receive annual distributions totaling the lesser_of the trust income for the taxable_year or percent of the fair_market_value of the trust assets the trust was irrevocable and petitioners were given no rights to or control_over trust assets beyond receipt of the above-specified distributions following their deaths the trust would terminate and project grant a wish would receive the trust corpus cupertino national bank was named as the trustee on date petitioner as grantor and cupertino national bank as trustee executed a charitable_remainder_unitrust agreement on date the stock certificate transferring all of petitioner’s shares in little rascals to cupertino national bank as trustee for the jorgl unitrust was signed petitioners continued to serve as employees officers and directors of little rascals sale of the business to the shahs a meeting of the little rascals board_of directors was held on date the board resolved to proceed with having the corporation listed for sale with a business broker subject_to the signing of the listing by the trustee owner the brokerage firm so engaged subsequently prepared an extensive prospectus to market little rascals this document erroneously stated that the center was established in by the current owner an architect one of the terms recited in the document was covenant years miles in early this prospectus was presented to divyesh and priti shah by art withop their business broker the shahs understood from reading the prospectus that the current owner was an architect and the founder of the center and that the covenant was being offered by him the shahs and their broker met with petitioners and the listing broker in april of to discuss the possible sale of the business after a series of offers and counteroffers passing between the brokers the shahs prepared a purchase agreement for corporate stock it was at this time that they first learned of the existence of the trust the trustee had not been involved in prior meetings or in the negotiation of the sale price on date mr shah executed the purchase agreement as buyer and on date - j- an officer of cupertino national bank as trustee for the jorgl unitrust signed as seller petitioners were neither named in nor signatories to this document the purchase agreement designated dollar_figure as the purchase_price of the stock and any covenant_not_to_compete paragraph then contained the following language regarding a covenant_not_to_compete covenant_not_to_compete for a period of consecutive years from coe closing of the agreed escrow seller shall not directly or indirectly carry on a similar_business within a radius of miles of the business being sold nor assist anyone else except the corporation and buyer to do so within these limits nor shall seller have any interest directly or indirectly in such business except as an employee of the business being sold paragraph will not prevent injunctive relief to enforce this covenant pending arbitration any part of the purchase_price to be allocated to this covenant shall be agreed upon by the parties and submitted to escrow prior to coe in addition a handwritten amendment stating and officers was inserted by the shahs’ broker after the first seller in the printed paragraph mr shah subsequently drafted a covenant_not_to_compete for petitioners and the shahs to sign when mr shah then called petitioner to inform him that the draft had been prepared petitioner requested that the document be sent to his attorney mr kehl for review on date mr kehl received a fax of a noncompetition agreement between john jorgl and sharon i11li and divyesh p shah and priti d shah mr kehl advised --- - petitioners not to sign the document in the form presented he told petitioners that they would be okay with signing it if the shahs’ name sic were removed thereafter in a subsequent draft mr shah deleted any reference to himself and his wife this latter document provided that instead of not competing with the shahs petitioners would not compete with little rascals the closing of the sale took place on date in san jose california closing documents signed by the shahs and the trustee stated purchase_price of stock pay to seller big_number and purchase_price of covenant_not_to_compete pay to seller big_number also at the closing petitioners alone signed a separate document entitled covenant_not_to_compete and reading in its entirety as follows this agreement is between john jorgl and sharon i11i who were officer’s sic of little rascals child care centers inc and little rascals child care centers inc regarding the sale of little rascals child care centers signed on the 30th of july the agreement is as follows john jorgl and sharon i11i will not compete with little rascals in the preschool day care school age children business nor assist anyone else except the corporation and the buyer of little rascals within limits defined herein nor have any interest directly or indirectly in such business except as an employee of the business being sold for a total of consecutive years within a mile radius of the business little rascals --- - john jorgl and sharon illi are signing this document with full understanding that competing with little rascals would be a breach of contract and both john and sharon could be severly sic liable the shahs discussed their reasons for the above document during the closing expressing concern that petitioners might personally open another child care center yet all sales instruments were being signed by the bank on behalf of the trust petitioners had indicated that they were leaving the area to travel but the shahs perceived the possibility of petitioners’ returning and using their reputation to start another center as a continuing threat petitioners were and years of age and in good health at the time of the sale although petitioners viewed the separate covenant as a voluntary accommodation to the shahs they signed in good_faith and have never engaged in proscribed competitive activities they departed from california shortly after the closing and have since resided elsewhere the dollar_figure allocated to a covenant_not_to_compete was never discussed mr shah calculated the value and had it included in the closing documents none involved objected so no negotiations took place mr shah prepared a document basing the value of the covenant_not_to_compete on tuition that would be lost if to children left the center due to competition his computations resulted in a dollar_figure figure which he then multiplied by a 50-percent fudge factor he was aware that as buyer allocating value to a covenant_not_to_compete would be - lo - advantageous from a tax standpoint for reasons undisclosed at trial respondent now concedes that the value of the covenant was dollar_figure and not dollar_figure as allocated in the closing statements the full dollar_figure price was deposited directly from escrow into the trust’s account and petitioners received no additional compensation_for signing the separate document following the closing the shahs received from petitioners the business training referenced in the prospectus and the purchase agreement the prospectus had indicated that training weeks hrs was included in the sale price sec_15 of the purchase agreement similarly stated training seller shall train buyer in the operation of the business on date petitioners sent a letter to memorialize completion of this training which reads in part as of date sharon has completed the training with priti in accordance with the requirements of our purchase agreement dated date sec_15 petitioners’ federal_income_tax return for did not reflect any income as a consequence of the above transactions opinion we must decide whether the sale of a business operated by petitioners after petitioner had transferred all stock in the business to a charitable_remainder_unitrust resulted in taxable_income to petitioners by reason of a covenant_not_to_compete executed at the time of the sale petitioners contend that because ownership of the business had been irrevocably transferred to the trust because they were not parties to the purchase agreement between the trust and the buyers and because the trust received the entire proceeds of the sale the covenant_not_to_compete contained in such agreement can have no tax conseguences for them petitioners further assert that the separate document entitled covenant_not_to_compete was signed by them only as an accommodation and cannot result in taxable_income because it is without true economic value unsupported by consideration and unenforceable under california covenant law conversely respondent argues that the portion of the purchase_price attributable to a covenant_not_to_compete is taxable to petitioners respondent contends that because petitioners executed a personal covenant in conjunction with the sale of the little rascals business and because they not the trust posed the only real threat of competition they cannot escape tax on the income apportioned to such a covenant by anticipatorily assigning that income to the trust respondent also alleges that the covenant has significant economic value is supported by consideration and is enforceable under california covenant law we conclude that a portion of the consideration paid can properly be allocated to the promise made by petitioners the intentions of the parties involved in the transaction and the economic reality of petitioners’ agreement support such an allocation hence petitioners must be deemed to have earned_income by agreeing not to compete and to have anticipatorily assigned such income to the trust they therefore are required to recognize taxable_income to the extent of the value of the covenant in connection with the sale of little rascals deficiency issue general rules as a general_rule sec_61 defines gross_income as all income from whatever source derived case law then specifies that consideration paid for a covenant_not_to_compete is included within this broad definition see eg 598_f2d_464 5th cir affg tcmemo_1976_249 340_f2d_97 6th cir affg 40_tc_511 a charitable_remainder_unitrust however is not subject_to income_tax by reason of sec_664 unless it has unrelated_business_income which is not the case here in the present matter the parties do not contest these basic propositions but differ as to whether any portion of the purchase_price received by the trust can be attributed and taxed to petitioners on the grounds of a covenant_not_to_compete because all payments flowing from the sale of the little rascals business were made directly to the trust and because respondent does not contend that the trust failed to satisfy the requirements set forth in sec_664 for the creation of a valid charitable_remainder_unitrust resolution of this question turns on whether petitioners can be said to have actually earned_income which they anticipatorily assigned to the trust by reason of a promise not to compete the principle that substance should govern over form is well established in tax law see eg 308_us_473 111_tc_315 62_tc_684 affd 523_f2d_1308 8th cir a corollary to this principle is the assignment_of_income theory under which mere assignment of a right to receive income is insufficient to insulate the assignor from tax_liability see eg 333_us_591 281_us_111 palmer v commissioner supra pincite the true_earner of income must bear the tax consequences see eg commissioner v sunnen supra pincite lucas v earl supra pincite palmer v commissioner supra pincite thus if a portion of the consideration paid for little rascals is properly allocable to petitioners’ promise they will be deemed to have assigned to the trust income they earned by agreeing not to compete in determining whether such a tax-enforceable allocation to a covenant has been or should be made courts have articulated various standards for evaluating sales agreements see 72_tc_495 affd sub nom 636_f2d_11 lst cir when a written contract specifies the portion of the purchase_price to be allocated to a covenant_not_to_compete and one of the parties seeks to deviate therefrom two tests frequently adhered to in deciding whether such deviation is warranted are the strong_proof rule and the so-called danielson_rule see eg 378_f2d_771 3d cir vacating and remanding 44_tc_549 87_tc_1046 82_tc_705 lazisky v commissioner supra pincite under the strong_proof rule a taxpayer attempting to challenge a contractual allocation must adduce strong_proof meaning more than a preponderance_of_the_evidence that the terms of the written instrument do not reflect the actual intentions of -- - the contracting parties see eg hlrod v commissioner supra pincite smith v commissioner supra pincite n under the more stringent danielson_rule a party can challenge the tax consequences of his agreement as construed by the commissioner only by adducing proof which in an action between the parties to the agreement would be admissible to alter that construction or to show its unenforceability because of mistake undue influence fraud duress etc commissioner v danielson supra pincite this court typically applies the strong_proof rule but will apply the danielson_rule when the circuit to which appeal would normally lie has adopted that test see 54_tc_742 affd 445_f2d_985 10th cir see also elrod v commissioner supra pincite6 smith v commissioner supra pincite n however when a contract fails to make an allocation of purchase_price to a covenant_not_to_compete or does so in an ambiguous manner neither the strong_proof rule nor the danielson_rule is applicable see eg blrod v commissioner supra pincite smith v commissioner supra pincite instead the taxpayer must establish by a preponderance_of_the_evidence that respondent’s determination_of_a_deficiency is erroneous see rule a 79_tc_72 affd per order 1loth cir date there are two primary elements to which the taxpayer’s burden_of_proof relates see peterson mach tool inc v - commissioner supra pincite the threshold inquiry is whether the parties mutually intended that an allocation of purchase_price be made to the covenant at issue see eg 810_f2d_562 6th cir affg tcmemo_1985_53 better beverages inc v united_states f 2d a424 5th cir peterson mach tool inc v commissioner supra pincite such mutual intent will typically be deemed to exist where the parties considered the covenant as a valuable part of the entire consideration for the agreement illinois cereal mills inc v commissioner tcmemo_1983_469 affd 789_f2d_1234 7th cir relevant factors for ascertaining intent include both the language of the contract itself and the circumstances surrounding its negotiation see eg patterson v commissioner supra pincite peterson mach tool inc v commissioner supra pincite if such mutual intent is found courts then proceed to evaluate whether an allocation comports with economic reality see eg patterson v commissioner supra pincite peterson mach tool inc v commissioner supra pincite economic reality is defined as ‘some independent basis in fact or some arguable relationship with business reality such that reasonable men genuinely concerned with their economic future might bargain for such an agreement ’ patterson v commissioner supra pincite quoting 294_f2d_52 9th cir - affg 34_tc_235 an allocation will generally be given effect where the covenants had independent economic significance such that the court might conclude that they were a separately bargained-for element of the agreement peterson mach tool inc v commissioner supra pincite application the instant case involves two documents purporting to establish a covenant_not_to_compete the purchase agreement and the separate covenant document paragraph of the purchase agreement dated date is labeled covenant_not_to_compete the printed language of the paragraph states in pertinent part that seller shall not directly or indirectly carry on a similar_business a handwritten amendment and officers has been added after seller the parties to the agreement are the shahs designated as buyer and the jorgl unitrust designated as seller the agreement was signed by mr shah and by an officer of cupertino national bank as sole trustee for the jorgl unitrust it was not signed by petitioners petitioners alone also signed a separate document entitled covenant_not_to_compete at the closing on date this document states that it is between john jorgl and sharon i1li who were officer’s sic of little rascals child care centers -- - inc and little rascals child care centers inc it provides that john jorgl and sharon i11li will not compete with little rascals the allocation of purchase_price at issue here was made in a second pair of documents the buyer’s closing statement signed by mr shah and the seller’s closing statement signed by the trustee each state purchase_price of covenant_not_to_compete pay to seller big_number the separate covenant document signed by petitioners makes no reference to price or payment the purchase agreement provides that dollar_figure is the purchase_price of the stock and any covenant_not_to_compete applicability of the danielson_rule or the strong_proof rule given this scenario the first guestion that must be addressed is whether either the danielson_rule or the strong_proof rule applies we note as a threshold matter that appeal would normally lie to the court_of_appeals for the eleventh circuit where decisions handed down by the court_of_appeals for the fifth circuit prior to date are precedential see 661_f2d_1206 11th cir since the court_of_appeals for the fifth circuit adopted the danielson_rule in 641_f2d_376 5th cir revg 71_tc_1017 we shall examine the above agreements in light of its dictates to the extent applicable however we conclude that ambiguities render adherence to the danielson standard inappropriate here an allocation of dollar_figure to covenant_not_to_compete was made in the closing statements yet documents relating to the transaction can be read at least facially as establishing two such covenants both petitioners and the trust an independent legal entity signed agreements apparently promising not to compete it is thus unclear from the face of the documents what part of the price was paid for which promise hence the relevant instruments do not evidence an unequivocal allocation of payment to a specific covenant that would justify application of the danielson_rule or in the alternative the strong_proof rule petitioners’ burden is therefore to establish by a preponderance_of_the_evidence that the parties lacked mutual intent to allocate any portion of the consideration paid to petitioners’ promise or that the allocation had no basis in economic reality existence of mutual intent regarding allocation having determined the appropriate standard of proof we next address the question of whether those involved in the sale process mutually intended to allocate consideration to the agreement made by petitioners as a threshold matter it should be noted that to view the separate document signed by petitioners as entirely independent from and unrelated to the sales - - instruments executed by the trust would be to introduce a level of artificiality warranted neither by the terms of the documents nor by the attendant circumstances although petitioners urge such a narrow perspective a reading of all documents together as evidencing a single composite transaction appears to be more consistent with the parties’ mind-sets at the time of the sale the purchase agreement makes reference to covenants from seller and through conscious addition by the buyers’ agent officers the agreement further states that dollar_figure is the purchase_price for the stock and any covenant_not_to_compete emphasis added it does not preclude apportionment to covenants other than those stated therein moreover the separate covenant executed by petitioners then explicitly sets forth that it is an agreement regarding the sale of little rascals child care centers signed on the 30th of july it thus seems reasonable to construe the separate document as carrying out the and officers annotation in the purchase agreement in addition the letter written by petitioners to the shahs only weeks after the sale reveals that they did not view the components of the transaction with the degree of isolation for which they now contend the letter reads as of date sharon has completed the training with priti in accordance with the requirements of our purchase agreement dated date sec_15 the use of our purchase agreement combined --- - with the fact that sec_15 says training seller shall train buyer indicates that petitioners saw themselves as material participants in aspects of the sale other than their separate agreement not to compete they also apparently recognized that legal obligations aside only they could meaningfully act upon certain provisions in the unique situation where a commercial bank sells a child care center a similar inference can be drawn from the fact that only petitioners and not the trustee were involved in the meetings and negotiations with the shahs which preceded the signing of the purchase agreement hence in seeking to ascertain the parties’ intentions with respect to price allocation we likewise shall view the various participants and documents as interrelated parts of an overall transaction turning then to the substantive issue of mutual intent we conclude again by reference to both written instruments and attendant circumstances that neither the documents themselves nor the surrounding negotiations negate the existence of such intent the language used in the prospectus advertising little rascals for sale in the purchase agreement and in the separate covenant document is in each case consistent with an understanding that a noncompetition agreement from petitioners was to form a component of the sales_price the prospectus describes the business as established in by the current owner an architect makes no mention of the trust states the -- - asking price and lists covenant years miles under terms the purchase agreement as indicated above has been amended to make reference to a covenant from officers and sets forth the total price of the stock and any covenant the separate covenant document identifies that it is an agreement regarding the sale of little rascals these three instruments collectively thus cannot sustain petitioners’ burden of proving that no part of the dollar_figure allocated to covenant_not_to_compete in the closing statements was intended as consideration for petitioners’ promise furthermore the surrounding negotiations and circumstances do not require a different conclusion although the prospectus was technically erroneous mr shah testified that he understood the document to mean that petitioner as founder and seller was offering the covenant petitioners did nothing to correct mr shah’s understanding throughout the initial negotiations premised on the prospectus and the shahs were not made aware of the existence of the trust until the purchase agreement was drafted petitioners subsegquently did not object to the addition of the and officers language to the purchase agreement their reference to our purchase agreement dated date sec_15 in the letter they sent to the shahs shortly after the sale however shows that they had read the agreement and were aware of its terms they then complied with the shahs’ request to execute - - a separate covenant_not_to_compete despite this awareness of the terms of a purchase agreement which contemplated allocation of price to the stock and to any covenant moreover they signed their covenant at the closing where statements explicitly allocating dollar_figure to a covenant_not_to_compete were executed so if they did not in fact read these closing documents they certainly had the opportunity to do so in addition petitioners were aware at the time they signed that it was their agreement not the trust’s upon which the shahs placed importance petitioners’ own witness testified that the shahs’ concerns about competition from petitioners and reasons for the separate covenant were discussed at the closing hence petitioners had reason to realize that any significant value the shahs paid for a covenant_not_to_compete would be attributable to their promise not to that given by the trust in that context they executed a covenant document in these circumstances knowledge of a purchase contract which contemplated an allocation of price to a covenant_not_to_compete combined with knowledge that their agreement was the only such covenant of substantial importance to the buyer adds up to the type of objective contractual intent to allocate necessary for an allocation to be given effect -- - the fact that petitioners did not intend to be taxed on their agreement and sought to avoid that result by refusing to permit the document they signed to refer to the buyers is irrelevant as explained by this court what is important in the facts herein is whether the sellers intended that the covenants actually be a part of the agreement ie whether the buyer slipped the covenants into the contract without their knowledge the facts unquestionably show that the sellers were aware of the terms moreover the sellers were represented by counsel who read the contract and approved of its contents that the sellers and or their counsel did not intend and were not aware of the tax consequences of the disputed language is not significant as stated in 209_f2d_761 10th cir affg 19_tc_718 it is true that there was very little discussion of the suggested allocation but the effectiveness taxwise of an agreement is not measured by the amount of preliminary discussion had respecting it it is enough if parties understand the contract and understandingly enter into it where parties enter into an agreement with a clear understanding of its substance and content they cannot be heard to say later that they overlooked possible tax consequences 79_tc_72 here petitioners intended that their covenants be a part of the overall sale transaction they understood from the contents of the documents that they were promising not to compete and that consideration was being allocated to a covenant_not_to_compete and they knew that in substance the buyers attributed importance to their agreement these facts regarding the actions of - - petitioners and the shahs convince us that there existed on the part of petitioners either a subjective intent to allocate or at the very least a conscious acquiescence in the allocation proposed by the shahs both of which will support a finding of objective contractual intent we therefore conclude that petitioners have failed to carry their burden of showing that those involved in the little rascals transaction did not mutually intend that an allocation of purchase_price be made to their agreement economic reality of allocation the question then becomes whether such an intended allocation must nonetheless be disregarded because it would lack economic reality however petitioners’ past performance their present ability and the actual negotiations reveal a separately bargained-for agreement with a sufficient nexus to prudent business practice to conclude that their agreement had independent economic significance as to past performance petitioner had founded two day care centers and had approximately years of experience in the business little rascals was uncontestedly a successful enterprise with an excellent reputation petitioners had developed close interpersonal relationships with parents teachers and staff in addition their hands-on approach to - - involvement in the child care business had often resulted in repeat patronage as parents returned to enroll younger siblings with regard to present ability petitioners were only and years of age and in good health at the time of the sale furthermore although petitioners mentioned that they planned to travel following the sale they did not indicate a permanent departure from the geographic area given these circumstances a prudent business person might reasonably perceive competition from petitioners as a threat to the continued success of little rascals and negotiations related to the sale reveal that the shahs did in fact have such a concern beginning with the conscious addition of the and officers language to the purchase agreement and continuing through the requests for a separately executed covenant and the discussion of its importance at the closing the record bears repeated evidence of the independent significance placed by the shahs on this covenant mr shah even testified that he would not have gone through with the sale absent such an agreement hence petitioners’ covenant was in fact a critical and separately bargained-for component of the transaction when faced with the unusual scenario of a bank trustee selling a child care center the shahs prudently sought some form of assurance from the founder operators and true threat of competition -- p7 - in contrast an allocation of price to the covenant entered by the trust would lack economic reality as an officer of the bank testified the bank lacked the expertise and credentials to open a competing child care center moreover such a move would likely be otherwise precluded by the bank’s fiduciary duties as trustee thus making the agreement superfluous finally no facts indicate that the shahs placed significance on or separately bargained for a promise from the trust therefore of the two potential covenants to which consideration could be allocated it appears that only an apportionment to petitioners’ agreement would have a basis in economic reality it is also to be noted that whether an agreement is enforceable under state law is not necessarily determinative of tax consequences when the record shows that the buyer in fact bargained and paid for a covenant see standard lumber hardware co v commissioner tcmemo_1958_159 when faced with a situation where the commissioner attempted to disallow a buyer’s deductions taken for payments attributed to a covenant_not_to_compete on grounds that the covenant would be void under state law this court responded the commissioner argues that an oral agreement not to compete for years would be void in colorado the commissioner cites no authority for his contention that the deduction would not be allowable if the agreement could not be enforced the fact is that a large sum was actually paid on this arm’s-length agreement and the evidence indicates that the agreement was carried out l1d - - consequently we need not reach the parties’ contentions here regarding the enforceability of a covenant against petitioners in unusual circumstances such as those present in this case seeking even an unenforceable agreement made in good_faith may be consistent with prudent business practice this is particularly true where as here the issue of enforceability is debatable and arguments exist to support both sides furthermore since the shahs apparently assumed that petitioners were bound by their signatures it is also reasonable to believe that the shahs in fact bargained and paid for petitioners’ promise we therefore conclude that petitioners have failed to carry their burden of establishing that an allocation of any value to their covenant_not_to_compete would be devoid of economic reality amount of allocation where as here an allocation of some value has been found to comport with economic reality in a general sense the final gquestion necessary to resolve a deficiency issue asks what specific amount of the consideration paid should be allocated to the subject agreement we note that the amount allocated to a covenant by a taxpayer is not always controlling for tax purposes see 52_tc_367 affd 451_f2d_173 9th cir - - in the matter at hand closing statements apportioned dollar_figure based on calculations by mr shah to a covenant_not_to_compete respondent now concedes on brief that the proper valuation is dollar_figure petitioners have offered no evidence by which a different value may be calculated and have instead merely contended that the proper value is zero although we agree with petitioners that the valuations computed by mr shah and respondent are in some respects arbitrary we have decided that allocation of some value to petitioners’ agreement is appropriate and have not been given sufficient information upon which to base an alternative measurement we therefore sustain the deficiency based upon the dollar_figure value advocated by respondent penalty issue sec_6662 and b imposes an accuracy-related_penalty in the amount of percent of any underpayment that is attributable to a substantial_understatement_of_income_tax a substantial_understatement is defined by sec_6662 to exist where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure an exception to the sec_6662 penalty is set forth in sec_6664 and reads no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that -- - the taxpayer acted in good_faith with respect to such portion the taxpayer bears the burden of establishing that this reasonable_cause exception is applicable as respondent’s determination of an accuracy-related_penalty is presumed correct see rule a regulations interpreting sec_6664 state the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 b income_tax regs furthermore reliance upon the advice of a tax professional may but does not necessarily demonstrate reasonable_cause and good_faith for purposes of avoiding the sec_6662 penalty see id see also 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 such reliance is not an absolute defense but it is a factor to be considered see freytag v commissioner supra pincite in order for this factor to be given dispositive weight the taxpayer claiming reliance on a tax professional must show at minimum that the adviser was supplied with correct information and the incorrect return was a result of the adviser’s error see eg ma-tran corp v commissioner --- - t c 59_tc_473 garcia v commissioner tcmemo_1998_203 affd without published opinion 190_f3d_538 5th cir applying these principles to the instant case we conclude that petitioners have sustained their burden of establishing reasonable_cause and good_faith for their failure to report income related to the little rascals transaction petitioners consulted with both their attorney mr polse and their accountant mr kehl regarding tax implications prior to forming the charitable_remainder_unitrust furthermore mr polse suggested and drafted the trust agreement only after being apprised by petitioners of their goals and intentions with regard to the sale of their business in addition petitioners signed the separate covenant document only after it had been reviewed by mr kehl and modified to comply with his specifications petitioners were thus clearly relying on professional advisers throughout the transfer of their business and these professionals were supplied both with subjective information such as financial goals and with objective data such as physical documentation finally we note that reported decisions addressing treatment of noncompetition agreements generally involve a case-by-case analysis of intentions and offer few bright lines to guide taxpayers and tax practitioners given - - these circumstances we hold that petitioners acted reasonably and in good_faith reliance on their advisers respondent’s determination of an accuracy-related_penalty is denied decision will be entered under rule
